Filed 07/17/19                            Case 15-02122                              Doc 234



             1
             2
             3                      UNITED STATES BANKRUPTCY COURT
             4                      EASTERN DISTRICT OF CALIFORNIA
             5
             6   In re:                          )        Case No. 14-25820-D-11
                                                 )
             7   INTERNATIONAL MANUFACTURING     )
                 GROUP, INC.,                    )
             8                                   )
                                     Debtor.     )
             9                                   )
                                                 )
           10    BEVERLY N. McFARLAND,           )        Adv. Pro. No. 15-2122-D
                 Chapter 11 Trustee,             )
           11                                    )
                                     Plaintiff, )         Docket Control No. IWC-5
           12                                    )
                 v.                              )
           13                                    )
                 LARRY A. CARTER, et al.,        )        DATE:   June 5, 2019
           14                                    )        TIME:   10:00 a.m.
                                     Defendants. )        DEPT:   D
           15                                    )
           16                             MEMORANDUM DECISION
           17           The Defendants’ Notice of Motion and Motion Under FRCP 37
           18    for:   Failure to Comply with a Court Order; Failure to Respond to
           19    Request for Inspection; and Request for Stay of Further
           20    Proceedings and for Monetary Sanctions (FRCP 37, 26) (the
           21    “Motion”) came on for hearing at the time and place set forth
           22    above.   The court having considered the moving and opposing
           23    papers, together with the defendants’ reply filed thereafter, the
           24    court issues this memorandum decision.
           25           This is the motion of the defendants in this adversary
           26    proceeding (the “defendants”) for an order compelling the
           27    production of documents, under Fed. R. Civ. P. 37, incorporated
           28    herein by Fed. R. Bankr. P. 7037 (“Rule 37”), along with a
Filed 07/17/19                          Case 15-02122                              Doc 234



             1   request for a stay of further proceedings in this adversary
             2   proceeding, and for monetary sanctions.1    The plaintiff,
             3   International Manufacturing Group, Inc., a liquidating debtor,
             4   through The Beverly Group, Inc., plan administrator (“IMG”),
             5   has filed opposition and the defendants have filed a reply.
             6   A continued hearing has been set for July 31, 2019; however,
             7   as the court originally suggested was likely, the court
             8   finds oral argument would not be helpful and is not
             9   necessary.   For the following reasons, the Motion will be
           10    denied.
           11         The defendants initially complained that IMG first
           12    advised them in the summer of 2018 – three years after IMG’s
           13    predecessor, the chapter 11 trustee, commenced this
           14    adversary proceeding – of the existence of 312 boxes of
           15    original documents retrieved from the debtor and its
           16    principal, Deepal Wannakuwatte.        Instead of reviewing the
           17    documents in the boxes when they became aware of them, the
           18    defendants began, between July and October of last year, by
           19    “ask[ing] [IMG’s] counsel to answer three simple questions
           20    regarding the 312 Boxes:    (1) are the documents relevant to
           21    this action; (2) have they been previously produced; and (3)
           22
           23
                      1. The precise nature of the relief requested is
           24    unclear. Although labeled an order compelling IMG to
                 produce documents responsive to the defendants’ requests for
           25    production, the relief sought appears to be more in the
                 nature of a request that IMG be required to review the
           26    documents in some 312 boxes previously made available to the
                 defendants and to make a more accurate and more detailed
           27    description of the documents than IMG has previously done.
                 The defendants acknowledge the 312 boxes of documents were
           28    made available to them, at least as early as January of this
                 year.
                                                - 2 -
Filed 07/17/19                         Case 15-02122                             Doc 234



             1   which of the Request[s] for Production of Documents
             2   propounded by the seven Defendants are the documents
             3   responsive to?”   Defendants’ Memo., filed May 24, 2019
             4   (“Memo.”), at 4:13-16.
             5       When IMG responded by producing only an allegedly
             6   “vague list of the 312 Boxes” (Defendants’ Memo., filed Oct.
             7   17, 2018, at 15:10) and allegedly offering them for review
             8   for only one week at IMG’s counsel’s San Francisco office,
             9   the defendants, in October of last year, filed a Rule 37
           10    motion alleging IMG had failed to accurately identify the
           11    documents in the 312 boxes as responsive to the defendants’
           12    requests or relevant to the action.     The court resolved the
           13    motion by order dated November 15, 2018 (the “Order”), which
           14    required, among other things, that IMG “identify, to the
           15    best of its current knowledge of the boxes and documents,
           16    which boxes contain documents responsive to which of the
           17    defendants’ requests for production . . . .”
           18        The parties spent the early months thereafter arguing,
           19    under the guise of meeting and conferring, about the extent
           20    of IMG’s duties under the Order. 2    The defendants’ counsel
           21    finally began reviewing the documents in January of this
           22
           23
                      2. “Between November 19th and early January 2019,
           24    Plaintiff’s counsel and Defendants’ counsel engaged in
                 substantial meet and confer efforts regarding the
           25    identification of the contents of the 312 Boxes . . . .”
                 Memo. at 5:7-9. The defendants offer this statement in
           26    support of their position they have satisfied their meet and
                 confer obligation. The court has previously reminded the
           27    parties’ counsel of its interpretation of the meet and
                 confer requirement and its importance. The court does not
           28    view the requirement, however, as a substitute for actually
                 reviewing documents offered for inspection.
                                               - 3 -
Filed 07/17/19                          Case 15-02122                                Doc 234



             1   year, after IMG had produced “an inventory of the 312 Boxes,
             2   including various spreadsheets that purportedly included:
             3   (a) the Box number; (b) a Description of the contents of
             4   [the] Box; and (c) the corresponding [request for
             5   production].”   Id. at 5:10-12.        The defendants began their
             6   review by requesting and receiving from IMG particular
             7   documents from the 312 boxes that had earlier been reviewed
             8   and copied by a defendant in another adversary proceeding in
             9   this case – California Bank & Trust (“CBT”) – some 8,000
           10    records consisting of over 64,000 pages, according to the
           11    defendants.
           12        The defendants claim it was from their review of those
           13    selected documents that they discovered a variety of
           14    inaccuracies in IMG’s spreadsheets, including incorrectly
           15    identifying as “non-responsive” numerous boxes that actually
           16    contained documents directly responsive to several, perhaps
           17    many, of the defendants’ requests and highly relevant to the
           18    defense of the case.    “But for Defendants’ review [of the
           19    documents earlier reviewed and copied by CBT], Defendants
           20    would have never known of these highly relevant documents.”
           21    Memo. at 13:16-17. 3   There followed more months of calls,
           22    emails, and letters between the parties’ counsel concerning
           23    the adequacy or inadequacy of IMG’s inventory of the boxes,
           24    culminating in the filing of this motion.         The defendants
           25
           26      3. The defendants’ decision to review the documents
              CBT had earlier selected is curious, as they now claim “the
           27 CBT matter is a separate claim involving wholly separate
              parties and issues. . . . The claims are wholly distinct as
           28 [is] the relative importance of the documents.” Defendants’
              Reply, filed June 18, 2019 (“Reply”), at 3:6-7.
                                                - 4 -
Filed 07/17/19                         Case 15-02122                            Doc 234



             1   contend IMG’s conduct in producing allegedly “blatantly
             2   incorrect” (id. at 6:23) descriptions of the contents of the
             3   boxes violated the Order and entitles them to relief under
             4   Rule 37.
             5       The court disagrees.    The defendants would expand the
             6   scope of the Order well beyond what the court intended and
             7   what it stated, suggesting the court intended they would
             8   “understand the contents of the boxes before undertaking
             9   [their] review.”   Reply at 2:13-14.   The Order was
           10    straightforward.   It did not require that the defendants or
           11    their counsel be satisfied with IMG’s descriptions of the
           12    documents or that IMG ensure the defendants “understood” the
           13    contents of the boxes before undertaking their own review.
           14    The defendants’ document production request included
           15    approximately 190 separate categories of documents.    The
           16    court in no way intended to burden IMG with identifying the
           17    documents in each box as responsive to one or more of those
           18    190 categories and specifying which one or ones.
           19        The defendants have not cited, nor is the court aware
           20    of a discovery rule that would require that level of work on
           21    the part of a party responding to a document production
           22    request.   The closest appears to be Fed. R. Civ. P.
           23    34(b)(2)(E)(i), incorporated herein by Fed. R. Bankr. P.
           24    7034, which requires a responding party to “produce
           25    documents as they are kept in the usual course of business
           26    or [to] organize and label them to correspond to the
           27    categories in the request.”    The defendants do not contend
           28    the documents in the 312 boxes were not produced as they are

                                               - 5 -
Filed 07/17/19                         Case 15-02122                            Doc 234



             1   kept in the usual course of IMG’s business, and they have
             2   cited no authority for the proposition that a party
             3   responding to a request for documents must do both – produce
             4   them as they are ordinarily kept and organize and label them
             5   to correspond to the defendants’ categories.
             6       The court is not convinced the defendants would have
             7   relied on IMG’s descriptions or categorizations or even its
             8   “non-responsive” characterization as definitive in any
             9   event.   The court believes instead the defendants and/or
           10    their counsel would themselves have reviewed the documents
           11    in the boxes.   This conclusion is supported by the
           12    defendants’ repeated emphasis on the “exorbitant amount”
           13    sought by IMG (over $50 million) and their emphasis on the
           14    severity of IMG’s charges against them. 4   However, even if
           15    it was the defendants’ intention to rely on IMG’s inventory
           16    to determine which documents in which boxes to review
           17    themselves, the court does not interpret Rule 34(b)(2)(E)(i)
           18    as requiring a party facing 190 separate document requests
           19    to go through the documents in 312 boxes and prepare
           20    detailed descriptions of the documents or to label them as
           21    responsive to one or more of the 190 requests.    Nor does the
           22    court’s November 15, 2018 order require any such thing.     As
           23    IMG points out, the Order required it to so identify the
           24    / / /
           25
           26
                   4. The defendants themselves state, “a thorough review
           27 of the Boxes is absolutely necessary based on the
              allegations in this case, including the false and defamatory
           28 claim that Defendants Carter/Sweigart were involved in
              Wannakuwatte’s criminal enterprise.” Memo. at 14:6-8.
                                               - 6 -
Filed 07/17/19                           Case 15-02122                         Doc 234



             1   boxes only “to the best of its current knowledge of the
             2   boxes and documents.”
             3       The court is also not persuaded IMG’s alleged
             4   characterization of the documents in the 312 boxes as
             5   “largely duplicative, cumulative, immaterial, or
             6   non-responsive” (Memo. at 2:2-3) harmed the defendants.
             7   Again, the court does not view a responding party’s duty as
             8   including preparing a complete and accurate list of the
             9   documents in 312 boxes and specifying which pertained to
           10    which of 190 separate document requests.   Further, and
           11    importantly, it is not reasonable to expect that IMG’s and
           12    its counsel’s   characterizations of the documents would be
           13    the same as the defendants’ and their counsel’s views.
           14    Thus, the court rejects the defendants’ conclusion that
           15    IMG’s conduct with respect to the boxes was an attempt to
           16    “(a) drive up Defendants’ fees and costs and (b) prevent
           17    Defendants from meaningfully defending themselves.”   Id. at
           18    2:19-20.   The defendants’ references to the findings of the
           19    FBI and the IRS and to Wannakuwatte’s plea agreement, “in
           20    which [according to the defendants] he admitted he acted
           21    alone” (Memo. at 3:17), are irrelevant to this motion,
           22    inadmissible hearsay, and, to the extent this court is aware
           23    of Wannakuwatte’s likely credibility, unpersuasive.
           24        The defendants acknowledge IMG, in response to the
           25    Order, produced an inventory, including spreadsheets, and
           26    the defendants do not deny they have had access to all of
           27    the boxes since at least as early as January.   They claim
           28    they did not review some of the boxes IMG had identified as

                                                 - 7 -
Filed 07/17/19                         Case 15-02122                           Doc 234



             1   containing only non-responsive documents until June 3, 2019
             2   because they were “relying on the accuracy of [IMG’s]
             3   descriptions.”   Reply at 1:3.   This is hard for the court to
             4   imagine as the defendants had been complaining of, if
             5   nothing else, the incompleteness of IMG’s descriptions as
             6   early as October of 2018.   That they chose to delay their
             7   complete review, and thus, have not taken the deposition of
             8   former FBI agent Paul Artley, is due to their own choices.
             9   The court is not convinced IMG’s alleged “refusal to
           10    properly identify the boxes” (Memo. at 14:9-10) slowed the
           11    defendants’ review of the documents. 5    Finally, that the
           12    defendants chose a solo practitioner as their counsel and
           13    that he happened to have found it necessary to undergo back
           14    surgery in the past six months are circumstances not
           15    chargeable to IMG.
           16        As IMG points out in its opposition, the court is to be
           17    mindful of proportionality in determining discovery motions.
           18    It would defy that principle to penalize IMG or to delay
           19    this proceeding further because of the alleged insufficiency
           20    of IMG’s inventory of the boxes.      Ironically, the defendants
           21    rely on the “exorbitant” amount IMG seeks from them and the
           22    critical nature of the documents to their defense as calling
           23    for a yet more complete review and description of the
           24
           25
                   5. The court is aware of the defendants’ contention,
           26 in their reply, that some of the boxes they reviewed on
              June 3, 2019 had detailed descriptions on labels whereas
           27 IMG’s spreadsheets showed those boxes as containing only
              “non-responsive” documents. In light of the court’s overall
           28 findings and conclusions, as set forth herein, the court
              finds this contention to be insignificant.
                                               - 8 -
Filed 07/17/19                         Case 15-02122                          Doc 234



             1   documents by IMG, whereas the court sees those factors as
             2   calling for the defendants themselves and/or their counsel
             3   to review or to have reviewed the documents made available
             4   to them.
             5       For the reasons stated, the court will issue an order
             6   denying the Motion and remove the July 31, 2019 hearing from
             7   calendar.
             8         July 17, 2019

             9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

                                               - 9 -
Filed 07/17/19   Case 15-02122   Doc 234



             1
             2
             3
             4
             5
             6
             7
             8
             9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

                        - 10 -
Filed 07/17/19                                   Case 15-02122                                              Doc 234



             1                      Instructions to Clerk of Court
                                          Service List - Not Part of Order/Judgment
             2
                 The Clerk of Court is instructed to send the Order/Judgment or other court generated document
             3   transmitted herewith to the parties below. The Clerk of Court will send the document via the
                 BNC or, if checked ____, via the U.S. mail.
             4
             5    Plaintiff(s):                                 Attorney for Plaintiff(s) (if any):
             6                                                  Christopher D. Sullivan
             7                                                  Diamond McCarthy LLP
                                                                150 California Street, Suite 2200
             8                                                  San Francisco, CA 94111
                  Defendant(s):                                 Attorney for Defendant(s) (if any):
             9
                                                                Ian Craig, Esq.
           10                                                   LAW OFFICES OF IAN W. CRAIG, PC
                                                                2023 N Street, Suite 200
           11                                                   Sacramento, CA 95811
           12     Bankruptcy Trustee (if appointed in the       Office of the U.S. Trustee
                  case):                                        Robert T. Matsui United States Courthouse
           13                                                   501 I Street, Room 7-500
                                                                Sacramento, CA 95814
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

                                                            - 11 -
